PD-0832-15                                                                                           PD-0832-15
                                                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                                                       AUSTIN, TEXAS
                                                                                                                     Transmitted 12/30/2015 9:50:14 AM
                                                                                                                      Accepted 12/30/2015 12:16:23 PM
                                                                                                                                        ABEL ACOSTA
                                                                                                                                                CLERK




                                               December 30, 2015

Honorable Abel Acosta
Clerk of the Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, TX 78711

       RE: The State of Texas v. James Alan Jenkins
           Court of Criminal Appeals No. PD-0832-15

Dear Mr. Acosta:

     This Court has scheduled oral argument in this case for
Wednesday, February 3, 2016. The undersigned attorney will
appear for the State at oral argument.

                                                                     Yours truly,

                                                                     /s/ Jon R. Meador
                                                                     JON R. MEADOR
                                                                     Assistant Attorney General
                                                                     Office of the Attorney General

Enclosure
cc: George Sechrist, Attorney for Appellee
     Lisa McMinn, State Prosecuting Attorney




  December 30, 2015




   P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v